Citation Nr: 0031868	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  94-17 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a nervous disorder, 
to include post-traumatic stress disorder.

2.  Entitlement to an increased rating of the left knee, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating of the right knee, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for a back disability, 
currently evaluated as 20 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
migraine headaches.



REPRESENTATION

Appellant represented by:	The American Red Cross


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
December 1991.  He served in Saudi Arabia from January to 
June 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of August 1993 from the Nashville, Tennessee, 
Regional Office (RO).  

In a March 1993 rating action, the RO granted service 
connection for chronic low back strain, rated as 10 percent 
disabling, migraine headaches and disabilities involving the 
knees, each evaluated as noncompensable.  Following receipt 
of a notice of disagreement, the veteran was furnished a 
statement of the case regarding the issues of increased 
ratings for chronic low back strain, migraine headaches, and 
disabilities involving the knees.  In January 1994, the RO 
granted a 60-day extension for submitting his substantive 
appeal.  He was notified that he had until April 2, 1994 to 
perfect his appeal.  In May 1994, the veteran was issued a 
supplemental statement of the case regarding these issues.  
In a letter to the veteran in February 1997, the RO informed 
him that he had not timely perfected an appeal from the March 
1993 rating action, and that the increased ratings issues 
should not have been included in the May 1994 supplemental 
statement of the case.  He was informed that the March 1993 
decision was final and was furnished his appellate rights.

The record reflects that formal rating decisions were entered 
by the RO in May 1994 and in June 1996 regarding claims for 
increased ratings for chronic low back strain, migraine 
headaches, and disabilities involving the knees.  Since the 
May 1994 supplemental statement of the case, several 
additional supplemental statements of the case, most recently 
in June 1996, were furnished to the veteran and referenced 
the issues of increased ratings.  A substantive appeal had 
not been received.  However, the previously discussed 
procedural error regarding the issuance of the May 1994 
supplemental statement of the case, may have resulted in some 
confusion to the veteran.  Accordingly, to ensure his right 
of due process, the RO was to furnish the veteran the 
opportunity of submitting a substantive appeal regarding the 
May 1994 and June 1996 rating actions as they relate to the 
issues of increased ratings for chronic low back strain, 
migraine headaches, and disabilities involving the knees. 

The veteran submitted a substantive appeal dated March 1998 
for the issues of increased ratings for chronic low back 
strain, migraine headaches, and disabilities involving the 
knees.  Accordingly, these issues are properly before the 
Board for appellate consideration.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In December 1997 the Board remanded the issue of service 
connection for PTSD to the RO for additional development, to 
include an examination by a VA psychiatrist.  A VA 
examination by a psychologist was conducted in May 1999.  It 
does not appear that the veteran was examines by a 
psychiatrist as requested by the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).

The December 1997 Remand also ordered additional development 
in regard to the veteran's in-service stressors as they 
relate to his claim of PTSD.  One of the stressors which the 
veteran has stated was the death of a specific sergeant who 
was killed when a bunker collapsed on him.  A December 1998 
statement from the United States Armed Services Center for 
Research of Unit Records confirmed the above incident, the 
time and nature of the sergeant's death.  The letter also 
stated that the veteran did appear on the personnel database 
portion of the Department of Defense Persian Gulf Registry.  
Accompanying documents indicate the veteran's unit was 
engaged in combat.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should also furnish the 
veteran the release of information forms 
in order to obtain copies of all VA and 
private records pertaining to current 
treatment for his nervous disorder, both 
knee disabilities, back disorder, and 
migraines.  

3.  The RO should request the VA medical 
facility in Knoxville, Tennessee to 
furnish copies of any treatment records 
covering the period from November 1998 to 
the present.  

4.  Thereafter, the RO should schedule a 
VA examination by a psychiatrist in order 
to determine the nature and severity of 
any psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand are to be made available to the 
examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO is to inform the 
examining VA psychiatrist of the above-
verified combat stressors.  If PTSD is 
diagnosed, the examiner should specify 
which stressor(s) was used as the basis 
for the diagnosis and that such a 
diagnosis can only be based upon a 
stressor verified by the Board or the RO.  
If an acquired psychiatric disability, 
other than PTSD, is diagnosed, it is 
requested that the examiner render an 
opinion as to whether it is as least as 
likely as not that the diagnosed 
psychiatric disorder is related to the 
veteran's period of active duty.  A 
complete rationale for any opinion 
expressed must be provided.

5.  After undertaking any additional 
development deemed appropriate by the RO, 
the RO should re-adjudicate the issues in 
appellate status.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board for appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


